MEMORANDUM **
In his first appeal to this court, we set aside Holloway’s conviction of robbing a federally-insured credit union, because proof of the federal insurance had not been presented to the jury and consequently vacated his sentence of 35 years imprisonment. At the same time, we affirmed his conviction as a felon in possession of a firearm. We remanded for resentencing. United Stales v. Holloway, 259 F.3d 1199 (9th Cir.2001) (Holloway I).
In his second appeal here, we dismissed a superseding indictment charging him with violations of the Hobbs Act, 18 U.S.C. § 1321, based on the bank robbery. United States v. Holloway, 309 F.3d 649 (9th Cir.2002) (Holloway II).
*974In this third appeal, Holloway again challenges both his conviction and his sentencing as a felon in possession. As to his conviction, he again raises the issue as to the admissibility of his admissions. We did not address this argument in our 2001 opinion but implicitly rejected it as merit-less. We see no reason to consider it now. Thomas v. Bible, 988 F.2d 152, 154 (9th Cir.), cert. denied 508 U.S. 951, 113 S.Ct. 2443, 124 L.Ed.2d 661 (1993).
We AFFIRM Holloway’s conviction and REMAND his sentence to the district court in accordance with United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
The mandate shall issue forthwith.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.